Appellant predicates his motion for rehearing upon the disposition heretofore made of the questions raised by bills of exception one, two and three, and of his criticism of the fifteenth paragraph of the charge. We have again given attention to these particular matters. The portion of the charge at which exception was directed is a literal copy of Article 1143 of the Penal Code. After setting it out as the general statement of the law, the court then makes application of it in language which furnishes no ground of complaint whatever. The explanation of the court, which became a part of the bills of exception referred to when accepted by appellant with the explanation attached, makes it clear that the evidence elicited over objection was pertinent and proper under the circumstances stated.
The motion for rehearing is overruled.
Overruled.